Case
 Case5:18-cv-00208-FMO-KK
       5:18-cv-00208-FMO-KK Document
                             Document22-8
                                      14 Filed
                                          Filed 03/19/18
                                                10/18/18 Page
                                                         Page 11 of
                                                                 of 77 Page
                                                                       Page ID
                                                                             ID #:40
                                                                                #:130
Case
 Case5:18-cv-00208-FMO-KK
       5:18-cv-00208-FMO-KK Document
                             Document22-8
                                      14 Filed
                                          Filed 03/19/18
                                                10/18/18 Page
                                                         Page 22 of
                                                                 of 77 Page
                                                                       Page ID
                                                                             ID #:41
                                                                                #:131
Case
 Case5:18-cv-00208-FMO-KK
       5:18-cv-00208-FMO-KK Document
                             Document22-8
                                      14 Filed
                                          Filed 03/19/18
                                                10/18/18 Page
                                                         Page 33 of
                                                                 of 77 Page
                                                                       Page ID
                                                                             ID #:42
                                                                                #:132
Case
 Case5:18-cv-00208-FMO-KK
       5:18-cv-00208-FMO-KK Document
                             Document22-8
                                      14 Filed
                                          Filed 03/19/18
                                                10/18/18 Page
                                                         Page 44 of
                                                                 of 77 Page
                                                                       Page ID
                                                                             ID #:43
                                                                                #:133
Case
 Case5:18-cv-00208-FMO-KK
       5:18-cv-00208-FMO-KK Document
                             Document22-8
                                      14 Filed
                                          Filed 03/19/18
                                                10/18/18 Page
                                                         Page 55 of
                                                                 of 77 Page
                                                                       Page ID
                                                                             ID #:44
                                                                                #:134
Case
 Case5:18-cv-00208-FMO-KK
       5:18-cv-00208-FMO-KK Document
                             Document22-8
                                      14 Filed
                                          Filed 03/19/18
                                                10/18/18 Page
                                                         Page 66 of
                                                                 of 77 Page
                                                                       Page ID
                                                                             ID #:45
                                                                                #:135
Case
 Case5:18-cv-00208-FMO-KK
       5:18-cv-00208-FMO-KK Document
                             Document22-8
                                      14 Filed
                                          Filed 03/19/18
                                                10/18/18 Page
                                                         Page 77 of
                                                                 of 77 Page
                                                                       Page ID
                                                                             ID #:46
                                                                                #:136
